DECISION
The application of the above-named defendant for review of the sentence of Ten years for Burglary in the First Degree imposed on April 3, 1970, was fully heard and after a careful consideration of the entire matter it is decided that:
No change will be made in the sentence heretofore imposed.
This sentence appears to be sufficiently lenient considering the prior record of the defendant. The defendant’s main contention is that he wishes to return to Minnesota to complete service of a forty-year term for Robbery in the First Degree.
The Board would like to thank Richard Llewellyn Esq., of the Montana Defender Project for his assistance to the defendant and this Board.
SENTENCE REVIEW DIVISION
Paul G. Hatfield, chairman; Jack D. Shanstrom, Sid G. Stewart.